BEE, District Judge.
As this is a case of first impression, I have considered it with *926much attention. In order to determine it, we must look to the origin of the suit, and see in what predicament Ballard now stands. The suit was instituted, originally, for damages, under the treaty with the United Netherlands. Ballard was taken into custody on a warrant out of this court, and gave bond with sufficient security to abide the court’s decision. Previously to a final decision, his surety, or bail, applied here for leave to surrender back the defendant to the custody of the marshal; and this was done accordingly. Ballard now applies for relief under this act of congress.
[See Cases Nos. 7,216 and 9,175.]
It cannot be doubted that the act was intended solely for the relief of persons imprisoned for debt. It speaks of such as may be in confinement “on executions issuing from any court of the United States for satisfaction of judgments in any civil actions.” If this suit had been for debt, or on contract, I should have had no doubt upon the point; but, by reference to the treaty with the United Netherlands, we find that this suit originated in a violation of that treaty expressly guarded against thereby. (See 13th article of that treaty.) We must, therefore, consider how far cases like the present could have been contemplated by congress, when they passed this act. Could they mean to discharge such offenders as Ballard; against whom the treaty expressly declares that their persons, as well as their goods, shall be answerable for any violation of its provisions? I am of opinion that the clause of the act relates not to him. To discharge him under the present application would, I think, shew a misconstruction of the law, and amount, on my part, to an infringement of the treaty. Let the application be dismissed.